Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00383-CV

                     Arthur VEGA Individually and d/b/a Dolco Packaging,
                                        Appellants

                                           v.
                                         Compass
                                      COMPASS BANK,
                                         Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-07719
                           Honorable Laura Salinas, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the trial court’s judgment in favor of
Compass Bank on liability under Compass Bank’s breach of contract claim is AFFIRMED.
However, the trial court’s award of attorney’s fees, expenses, and costs to Compass Bank in the
amount of $8,279.22 is REVERSED and the cause is REMANDED for further proceedings on the
amount, if any, to be awarded to Compass Bank for attorney’s fees, expenses, and costs.

       Costs are assessed against the party that incurred them.

       SIGNED March 12, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice